DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 3, 5-10, 14, 15, 18, 19, 21, 23-25, 28, 30, 31, 36-39, 44, 47-49, 52, 55, 60, 66, 68, 70, 71, 73, 74 are pending, of which Claims 19, 21, 23-25, 28, 30, 31, 36-39, 44, 47-49, 52, 55, 60, 66, 68, 70, 71, 73, 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 3, 5-10, 14, 15, 18 are under current examination.
Amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-10, 14, 15, 18 and elected species (A) and (C)-(E) are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Periana (WO2014/130987).
Periana discloses a reaction mixture (a composition) wherein reactants with examples of methane, ethane, propane etc. are functionalized into their oxygenates with examples of corresponding alcohols ROH, alkyl acetate, alcohol esters in presence of solvents, with examples of  acetic acid, TFA and methane sulfonic acid (matches definition of deactivated aliphatic as well as deactivated hetero-aliphatic component b) of the instant claims (according to the definition provided in the instant claims with at least one electron withdrawing group -SO3H:

    PNG
    media_image1.png
    96
    684
    media_image1.png
    Greyscale

)); an oxidizing electrophile with example Tl(TFA)3 and Pb(TFA)4 (component a of the instant claims, with Thallium with conjugate anion of the oxygen acid -aliphatic or hetero aliphatic carboxylate, same as in the instant claims 1, 3, 6), which is reduced in the reaction to Tl(TFA) salt (Q=cation, main group element, Z=a conjugate anion of the oxygen acid, encompassed by aliphatic or hetero aliphatic carboxylate of the instant claims; a=b=1) (same as optional salt component c of the instant claims 1, 5, 14, 15) and regenerated in  situ in the reaction; an oxidizing regeneration agent with examples of molecular oxygen, H2O2 to generate and/or regenerate oxidizing electrophile (same as in the instant claims 7 and 8); an oxidative regeneration catalyst comprising Cu to generate and/or regenerate oxidizing electrophile (same as in the instant claims 9 and 10) and acid additive with examples of CF3COOH or acetic acid (encompassed by aliphatic carboxylic acid) (same as claim 18 of the instant claims)  (entire application, especially abstract, pages 4-7, 10, 12-15, 17, 19, 21-23, 25-30, 33-34 and claims). Thus, the reaction mixture of the cited prior containing all components of the instant claims reads on instant claims. 
Since the cited prior art reads on all the limitations of the instant claims 1, 3, 5-10, 14, 15, 18, these claims are anticipated. 
Allowable subject Matter
The elected species, a combination of dimethyl sulfone and p-C6H4(CF3)2) as a non-oxidizable liquid, present allowable subject matter over the prior art on record.
Response to Arguments
Applicant’s amendment and remarks, filed on 09/01/2022, have been fully considered but not found persuasive.
Applicant’s argument is moot in view of new rejection as set forth above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623